DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Application/Amendment/Arguments
This office action is in response to the arguments and Terminal Disclaimer filed on 04/26/2022. Double Patenting rejection has been withdrawn.
Response to Arguments
Regarding Claim Interpretation - 35 USC§ 112 (f):
Applicant's argument in pages 7-8 that provides Figs. 1, 13-16 and para. 0059-0073, and 0076-0078 to describe “means plus function components recited in claims 16-20 have been considered. However, Examiner respectfully submits that the corresponding structures in Figs. 1, 13-16 and para. 0059-0073, and 0076-0078 appear to be boxes (i.e., labeled as “processing circuitry”, “controller” or “control circuitry”) without any indication of structure.
Regarding Claim rejections under 35 USC§ 112 (a) and (b):
Applicant argues in pages 9-12 that the “means for …” recited in claims 16-20 are not black boxes where the written description was found lacking because 
First, Applicant argues the means are processing circuitry, similar to Claims 1 and 2.  
Examiner disagrees and submits that corresponding structures in Figs. 1, 13-16 and para. 0059-0073, and 0076-0078 merely describe “processing circuitry”, “controller” or “control circuitry” for each means for performing a function without sufficient structure in each circuitry. Furthermore, there is no description of specific acts (e.g., algorithm, method, etc.) executed by each processing circuitry to achieve the function for each “means”. Therefore, enablement regarding each “means” is lacking.
Note that, claims 1 and 2 recite an algorithm (i.e., a method similarly recited in claim 8) that is executed by a processing circuit. However, para. 0059-0073 and 0076-0078 do not appear to describe algorithms or methods to be executed by each “circuitry” for corresponding “means” that are recited in claims 16-20. 
Second, Applicant argues that there is no need to provide specific algorithms because claims 16-20 are not merely computer implemented means plus function limitation.
Examiner disagrees and submits that specific algorithms are required for enablement because sufficient corresponding structure for each “means” is lacking in Figs. 1, 13-16, para. 0059-0073 and 0076-0078 that merely describe “processing circuitry”, “controller” or “control circuitry” for performing corresponding functionalities for each “means”. 
Third, Applicant argues that there is no requirement to provide specific arrangement of physical of physical or logic circuit for each means. 
Examiner disagrees and submits that enablement is lacking without (1) specific arrangement in the circuitry and/or (2) specific algorithms executed by each circuitry for corresponding means.
Fourth, Applicant argues that those “means” recited in claims 16-20 are not “black boxes” where written description was found lacking because the means recited in claims 16-20 are described as “processing circuitry” not Computer-Implemented Means-Plus-Function limitations.  
Examiner disagrees. Although each box are labeled “processing circuitry”, there is no sufficient corresponding structure described for each box, in Figs. 1, 13-16, para. 0059-0073 and 0076-0078, which do not appear to describe algorithms or methods to be executed by each “processing circuitry”.
 Fifth, Applicant argues that “one of ordinary skill in the art would surely know what "structure, material, or acts" disclosed in the Specification "perform the function[s]" recited in the various means elements. See, e.g., Paras. 0076-0078, copied above, which explicitly tell the reader what structures or acts perform the recited functions of the means claims”.
Examiner disagrees. These descriptions do not describe sufficient corresponding structure for each “means”, nor specific algorithm to be executed by each means. Examiner disagrees that one of ordinary skill in the art would surely know what "structure, material, or acts" disclosed in the Specification "perform the function[s]" recited in each means elements. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation - 35 USC§ 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.          
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
In Claims 16 and 19 (also in dependent claims 17-18 and 20), claim limitations “means for enabling access …”, “means for receiving …” “means for expanding …”, “means for performing a program erase cycle (PEC) balancing operation…”, and “means for wear leveling …” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use the term “means” coupled with functional languages without reciting sufficient corresponding structure to achieve the function.  Furthermore, the “means” are not preceded by a structural modifier.
Corresponding structures appear to be boxes without sufficient structure because Figs. 1, 13-16 and para. 0059-0073, and 0076-0078 merely describe each “means” as “processing circuitry”, “controller” or “control circuitry” for performing functions without sufficient structure or acts to achieve the function.
“means for enabling access …”: Fig. 1, box 116; Fig. 14, box 1406; Fig. 16, box 1604
“means for receiving …”: Fig. 16, box 1608; 
“means for expanding …”: Fig. 1, box 122; Fig. 13, box 1113; Fig. 16, box 1612
“means for performing a program erase cycle (PEC) balancing operation…”: Fig. 15, box 1530, and “means for wear leveling …”: Fig. 15, box 1528;
Those boxes do not provide any indication of structure; thus, they are similar to what is described in MPEP 2181 I.A. as black boxes.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 16-20 recite claim limitations “means for enabling access …”, “means for receiving …” “means for expanding …”, “means for performing a program erase cycle (PEC) balancing operation…”, “means for wear leveling …”, etc. Corresponding structures appear to be boxes. 
However, these boxes in Figs. 1, 13-16 and para. 0059-0073, and 0076-0078 do not provide any indication of structure.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 16-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16 and 19 recite limitations “means for enabling access …”, “means for receiving …” “means for expanding …”, “means for performing a program erase cycle (PEC) balancing operation…”, “means for wear leveling …”, etc. Corresponding structures appear to be boxes described in Figs. 1, 13-16 and para. 0059-0073, and 0076-0078. However, the boxes do not provide any indication of structure. It is unclear what scope the “means for” refers to because they use a generic placeholder “means for” coupled with functional languages without reciting sufficient structure to achieve the function.
Allowable Subject Matter
Claims 1-15 are allowable. Claims 16-20 are rejected based on the 35 U.S.C. 112 (a) and (b) discussed above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY C CHAN whose telephone number is (571)272-9992.  The examiner can normally be reached on Monday - Friday 10 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIM VO can be reached on (571)272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY C CHAN/Primary Examiner, Art Unit 2138